Citation Nr: 1217590	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of two hernia surgeries.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his August 2008 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  However, in June 2010, the Veteran, through his representative, withdrew his request for a Board hearing indicating that he wanted his case to be forwarded to the Board without a hearing.  See June 2010 VA Form 9.  The Board, then, finds that all due process has been afforded the Veteran with respect to his right to a hearing.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has residual symptoms of two hernia surgeries that were incurred in or aggravated by his active military service.  


CONCLUSION OF LAW

Residuals of two hernia surgeries were not incurred nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2005 letter, sent prior to initial unfavorable AOJ decision issued in March 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The RO also sent the Veteran a letter in March 2006 which informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records (STRs) are not available, as they are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  In an attempt to find the Veteran's records, the RO sought to obtain sick or morning reports from the Veteran's unit of designation, inpatient clinical records from the military hospital where the Veteran reported receiving treatment, and a microfiche of his separation examination report; however, all searches to obtain this information were unsuccessful.  See requests for information dated March 2007 and August 2008.  In August 2009, the RO notified the Veteran that his STRs could not be located and requested that he provide a copy of any records in his possession; however, the Veteran did not submit any records.  As a result, the RO prepared a file memorandum documenting its efforts to obtain the Veteran's STRs, noting that all efforts to obtain the records have been exhausted and that any further attempts would be futile.  Given the efforts taken by the RO to obtain the Veteran's service records, as documented above, the Board agrees with the RO's determination.  

Nevertheless, the Board notes that the evidentiary record contains the post-service treatment records that have been identified by the Veteran and the record.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, for reasons discussed in detail below, the Board finds that a VA examination and opinion are not needed in this case.  The Board also notes that the Veteran was afforded the opportunity to set forth his contentions at a hearing before a Veterans Law Judge but, as noted above, the Veteran withdrew his request for a hearing.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

The Veteran has asserted that service connection is warranted for residuals of two hernia surgeries performed while he was on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted, the Veteran has reported that he currently suffers from residual symptoms of two hernia surgeries that were performed in 1956 and 1957 during his period of active military service.  The Board again notes that the Veteran's STRs are not available and, thus, there is no objective medical evidence of record which confirms that the Veteran, indeed, had two hernia surgeries during service.  Nevertheless, in cases where a veteran's STRs are "fire-related," the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the following analysis has been undertaken with the heightened duty in mind.  

In this context, the Board notes that, while there is no objective evidence showing that the Veteran had two hernia surgeries during service, he is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Veteran's sister, D.M., submitted a statement in March 2005 wherein she started that, during service, the Veteran kept in contact with his family through letters and phone calls and, in 1956, he told them that he sustained two hernias which required surgery.  Based on this evidence, the Board finds there is competent and credible lay evidence of record which establishes that the Veteran underwent two hernia surgeries during service.  

However, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of the two in-service hernia surgeries.  

Review of the record reveals that the Veteran currently receives treatment for pain and discomfort in his groin area, particularly his left groin/inguinal area.  See VA outpatient treatment records dated from 2005 to 2011.  Despite the evidence showing residual groin/inguinal pain, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of the two in-service hernia surgeries.  

In making this determination, the Board finds that, while there is evidence of two in-service hernia surgeries and evidence of current groin/inguinal pain, the preponderance of the evidence does not show that the Veteran's current symptoms are or have been related to the in-service surgeries by evidence establishing continuity of symptomatology or medical nexus evidence.  

At the outset, the Board notes that the Veteran's sister has asserted that, when the Veteran returned home from service, he always complained of hernia-related discomfort in his back and other areas.  See March 2005 lay statement from D.M.  However, the Board finds probative that the Veteran has never asserted that he continued to suffer from symptoms following the in-service surgeries, either during or after service.  Instead, the Veteran has only asserted that he underwent two hernia surgeries during service, with no indication that he required any additional or subsequent treatment during service, that he was suffering from residual pain or other symptoms when he was discharged from military service, or that he continued to suffer from residual symptoms following service.  

In this regard, the Board also finds probative that the Veteran has not submitted or identified any medical evidence which shows that he sought treatment for continued residual symptoms of his in-service hernia surgeries following service.  Instead, the first time the Veteran is shown to seek treatment for residual hernia-related symptoms is in February 2005, when he reported having hernia repair in the 1950s.  While the Veteran reported the in-service hernia repairs at that time, the Board finds probative that the Veteran reported that he noticed left groin pain over the previous nine months, with no indication that the symptoms had persisted, even occasionally, since the in-service surgeries.  In fact, the post-service evidence shows that, while the Veteran has reported suffering from pain and discomfort in his groin and inguinal regions, he has only reported that his symptoms are of recent onset over the previous several months.  

The Board finds the Veteran's statements regarding the recent onset of his symptoms to be more credible than any other lay assertion of continued symptoms following service, as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, while there is lay evidence of record which purports to establish continuity of hernia-related symptomatology following service, the Board finds that the preponderance of the evidence, inclusive of the Veteran's statements and the medical evidence, preponderates against a finding that the Veteran has suffered from continued hernia-related symptoms since service.  

In addition to the foregoing, the Board finds that there is no competent, credible, and probative medical evidence or opinion of record which relates the Veteran's current symptoms to his military service, to include the hernia surgeries performed therein.  As noted above, the post-service evidence shows that, since approximately 2005, the Veteran has complained of pain and discomfort in his groin area.  While the Veteran has lodged subjective complaints of pain, the objective evidence of record shows well-healed surgical scars in both groin areas, with no objective evidence of recurrent inguinal hernias.  In this regard, the Board notes that there was evidence of a small umbilical hernia in June 2005; however, there is no indication or allegation that the umbilical hernia is related to or a residual of the in-service surgeries conducted to repair the Veteran's inguinal hernias.  

In March 2007, the Veteran submitted a written statement from K.H., NP, which stated that the Veteran was evaluated and found to have scarring from old surgical incisions resultant from bilateral hernia repairs.  This statement is considered competent medical evidence; however, the Board finds that this statement lacks probative value and is, thus, insufficient to support the grant of service connection for residuals of two hernia surgeries for the following reasons.  First, the nurse practitioner did not state if the Veteran's current scarring resulted in or represented any residual symptoms, including pain or discomfort, which could or have been attributed to the in-service surgeries; nor did she indicate how the determination was made that the current scarring was identified as resultant from bilateral hernia repairs.  Instead, K.H., NP, merely provided a conclusory statement without a rationale or supporting analysis.  As a result, her opinion is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  .  

In evaluating this claim, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this appeal.  However, the Board finds a VA examination is not needed in this case because while there is evidence of an in-service event, i.e., the two hernia surgeries, and subjective complaints of current pain and discomfort in the groin area, the Board finds that there is no competent and credible evidence of record which indicates that the Veteran's current complaints may be related to his military service.  Indeed, as noted above, there is no credible lay evidence of continuity of symptomatology following service or any competent, credible, and probative medical evidence which purports to relate the Veteran's current complaints of pain and discomfort to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the Veteran's lay assertions of a nexus between his current symptoms and the in-service surgeries; however, the determination as to the presence and etiology of any symptoms that are residual or related to the in-service surgeries is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his current symptoms and service, to include the hernia surgeries performed therein.  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between his in-service surgeries and his current symptoms and, as such, the Veteran's statements are not considered competent or probative evidence favorable to his claim.  

In sum, the Board finds that, while there is competent lay evidence of two in-service hernia surgeries, the preponderance of the evidence does not support the grant of service connection for any residual symptoms or condition related thereto, as there is no lay or medical evidence of continuity of related symptomatology or lay or medical evidence sufficient to establish a nexus between the Veteran's current symptoms and his military service.  Instead, there is a gap of many years in the record between the time the Veteran underwent hernia repairs in service and the first time he is shown to complain of or seek treatment for hernia-related symptoms, which militates against a finding that the in-service surgeries resulted in a chronic condition or symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In fact, the Veteran has consistently reported that his current symptoms began in approximately 2004 or 2005, with no indication or allegation that his symptoms had persisted since or are otherwise related to the in-service surgeries.  




	(CONTINUED ON NEXT PAGE)


Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of two hernia surgeries.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim is denied.  See Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of two hernia surgeries is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


